DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 5 and 12 are objected to because of the following informalities:  
Claims 5 and 12 recite Markush groups “a group consisting of A, B or C”, which should be “the group consisting of A, B and C”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "uniformly" in claim 1 (line 5), claim 6 (line 1) and claim 11 (line 8) is a relative term which renders the claim indefinite.  The term "uniformly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-16 are rejected under 35 U.S.C. 103 as being unpatentable over Sagawa (US 2010/0282371, hereinafter “Sagawa”) and further in view of Mino (US 2017/0330659, hereinafter “Mino”) and Watanabe (US 5,068,145, hereinafter “Watanabe”).
Regarding claims 1, 4-5, 11 and 12, Sagawa teaches ([0030] to [0080]) a method of increasing coercivity of a sintered Nd--Fe--B permanent magnet, comprising: providing a rectangular parallelepiped sintered Nd--Fe--B magnet having pole faces ([0075] to [0077]); depositing an epoxy layer on the pole faces of the sintered Nd--Fe--B magnet block ([0077]); depositing a powder containing Dy on the epoxy resin layer 
Sagawa does not disclose the diffusion source is in contact with the surface of magnet as recited in claims 1 and 11. Mino teaches a method of making a rare earth magnet comprising: making a sheet compact that contains a powder mixture of an RLM alloy powder, an RH oxide powder and resin; placing the sheet compact on the surface of the magnet and performing diffusion heat treatment to make a magnet having improved coercivity ([0044] to [0056]). Thus, it would be obvious to one of ordinary skill in the art to make a sheet compact that contains a powder mixture of an RLM alloy powder, an RH oxide powder and resin; place the sheet compact on the surface of the magnet and perform diffusion heat treatment as taught by Mino in the process of Sagawa in order to make a magnet having improved coercivity as disclosed by Mino. Mino further discloses that the sheet compact is produced in the following manner: “an RH oxide powder and/or an RLM alloy powder and a resin component are mixed with a solvent such as water or an organic solvent, and this is applied onto a polyethylene terephthalate (PET) film, a polytetrafluoroethylene (fluoroplastic) film, or the like.  Then, after drying is performed to remove the solvent, it is detached from the PET film or fluoroplastic film.  Thereafter, the sheet compact may be cut according to the size of the 
Sagawa in view of Mino does not teach the thickness of the PET film. Watanabe teaches a method of making a coating layer containing magnetic powder and resin on PET support film (Col 3, Ln 45-67; Col 4, Ln 1-9; col 6, Ln 7-20; Col 7, Ln 5-43). Watanabe discloses that the PET support film having a thickness of 10 µm can be used to make a coating layer containing magnetic powder and resin (Col 7, Ln 5-43). Thus, it would be obvious to one of ordinary skill in the art that using PET support film having a thickness of 10 µm as taught by Watanabe in the process of Sagawa in view of Mino would be able to make the sheet compact that contains a powder mixture of an RLM alloy powder, an RH oxide powder and resin with success as disclosed by Watanabe. The PET film thickness disclosed by Watanabe meets the thickness limitation recited in claims 1 and 11.
Regarding claims 2-3, Mino discloses that the PET film is in contact with a resin ([0047]), which meets the limitation recited in claims 2-3.
Regarding claims 7 and 13, claims 7 and 13 recite a powder size of 100 mesh to 500 mesh, which corresponds to 25-149 µm. Sagawa discloses that the grain size of the Dy containing powder should be preferably within a range from 0.1 to 100 µm ([0070]), which overlaps the recited powder size and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.
Regarding claims 8 and 16, Mino teaches a method of making a rare earth magnet comprising: making a sheet compact that contains a powder mixture of an RLM alloy powder and an RH oxide powder and resin; placing the sheet compact on the two 
Regarding claims 9-10 and 14-15, Sagawa discloses diffusing the powder into the sintered Nd--Fe--B magnet block at 900 ºC and aging the diffused magnet block at 500-550 ºC under a vacuum environment ([0073]; [0079]).
Sagawa does not disclose the recited treatment time in claims 9-10 and 14-15. Mino teaches a method of making a rare earth magnet (Abstract) and discloses the diffusing the Dy-containing powder into the sintered Nd--Fe--B magnet block at 1000 ºC or below for 10 minutes to 72 hours and aging the diffused magnet block at 400-700 ºC for 10 minutes to 72 hours and the coercivity of the magnet is improved (Abstract; [0020]; [0056]). Thus, it would be obvious to one of ordinary skill in the art that to diffuse the Dy-containing powder into the sintered Nd--Fe--B magnet block at 1000 ºC or below for 10 minutes to 72 hours and age the diffused magnet block at 400-700 ºC for 10 minutes to 72 hours as taught by Mino in the process of Sagawa in order to improve the coercivity of the magnet as disclosed by Mino. The heat treatment conditions disclosed by Mino overlaps the recited parameters in the instant claims and thus a prima facie case of obviousness has been established. See MPEP 2144.05 I.

Allowable Subject Matter
Claim 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.